DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-21 are pending. Claim 1 has been canceled as per Applicants' request. Claims 2-21 have been added as per Applicants' request.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2021 and May 18, 2021 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,936,246. Although the claims at issue are not identical, they are not patentably distinct from each other because
Current Application
U.S. Patent No. 10,936,246
2. (New) A system comprising: a memory component; and one or more processors that perform operations comprising:

initiating a background scan in relation to a memory portion of the memory component, wherein the background scan includes reading 




initiating a background scan in relation to a memory portion, wherein the background scan includes reading the memory portion and, based 



determining that a metric based on the background scan results exceeds a background scan limit;

in response to the determining that the metric exceeds the background scan limit, scheduling a refresh relocation in relation to the memory portion, wherein the refresh relocation comprises reading all stored data from the memory portion and writing all the stored data back to the memory portion or to a different memory portion;

comparing refresh relocation tracking data to one or more background scan thresholds; and adjusting a background scan frequency based on at least one of the comparisons of the refresh relocation tracking data to the one or more background scan thresholds.
1. A method comprising:


determining that a metric based on the background scan results exceeds a background scan limit;

in response to the determining that the metric exceeds the background scan limit, scheduling a refresh relocation in relation to the memory portion, wherein the refresh relocation comprises reading all stored data from the memory portion and writing all the stored data back to the memory portion or to a different memory portion;

comparing refresh relocation tracking data to one or more background scan thresholds; and adjusting a background scan frequency based on at least one of the comparisons of the refresh relocation tracking data to the one or more background scan thresholds.
4. (New) The system of claim 2, wherein the operations further comprise identifying a background scan trigger event from a set of background scan trigger events, wherein the set of background scan trigger events comprises reaching a timing threshold and reaching an I/O event limit.
2. The method of claim 1, further comprising identifying a background scan trigger event from a set of background scan trigger events, wherein the set of background scan trigger events comprises reaching a timing threshold and reaching an I/O event limit.
5. (New) The system of claim 4, wherein identifying the background scan trigger event comprises:

receiving a notification of an I/O event;

determining that the I/O event is a read event or a write event; and

in response to the determining that the I/O event is the read event or the write event, determining 



receiving a notification of an I/O event;

determining that the I/O event is a read event or a write event; and

in response to the determining that the I/O event is the read event or the write event, determining 

4. The method of claim 1, wherein the refresh relocation tracking data comprises a counter counting a number of relocation events within a specified time period.
7. (New) The system of claim 2,

wherein comparing the refresh relocation tracking data to one or more background scan thresholds comprises:

determining that the refresh relocation tracking data exceeds a background scan increase threshold; and

in response to the determining that the refresh relocation tracking data exceeds the background scan increase threshold, determining a new background scan frequency, wherein the new background scan frequency is greater than a current background scan frequency;

wherein the adjusting the background scan frequency comprises setting the background scan frequency to the new background scan frequency.
5. The method of claim 1,

wherein the comparing the refresh relocation tracking data to one or more background scan thresholds comprises:

determining that the refresh relocation tracking data exceeds a background scan increase threshold; and

in response to the determining that the refresh relocation tracking data exceeds the background scan increase threshold, determining a new background scan frequency, wherein the new background scan frequency is greater than a current background scan frequency;

wherein the adjusting the background scan frequency comprises setting the background scan frequency to the new background scan frequency.
8. (New) The system of claim 7, wherein the new background scan frequency is computed as a function of the refresh relocation tracking data.
6. The method of claim 5, wherein the new background scan frequency is computed as a function of the refresh relocation tracking data.
9. (New) A memory device comprising: a memory array; and circuitry configured to:



perform a background scan in relation to a memory portion of the memory array, wherein the background scan produces cumulative distribution function (CDF)-based data specifying a probability of a unit of memory having at least a specified number of errors;

combine the CDF-based data with CDF-based data produced from other background scans to generate combined CDF-based data;

compare the combined CDF-based data to one or more background scan thresholds; and

adjust a background scan frequency based on at least one of the comparisons of the combined CDF-based data to the one or more background scan thresholds.


perform a background scan in relation to a memory portion, wherein the background scan produces cumulative distribution function (CDF)-based data specifying a probability of a unit of memory having at least a specified number of errors;

combine the CDF-based data with CDF-based data produced from other background scans to generate combined CDF-based data;

compare the combined CDF-based data to one or more background scan thresholds; and

adjust a background scan frequency based on at least one of the comparisons of the combined CDF-based data to the one or more background scan thresholds.



wherein: performing the background scan comprises performing a read operation on the memory portion; and

the read operation produces a value indicating a condition of the memory portion which is incorporated in a histogram used to create the CDF-based data.
8. The computer-readable storage medium of claim 7,

wherein performing the background scan comprises performing a read operation on the memory portion; and

wherein the read operation produces a value indicating a condition of the memory portion which is incorporated in a histogram used to create the CDF-based data.
11. (New) The memory device of claim 9,


wherein: the circuitry is further configured to identify a background scan trigger event from a set of background scan trigger events; and


the set of background scan trigger events comprises reaching a timing threshold and reaching an I/O event limit.
9. The computer-readable storage medium of claim 7,

wherein executing the instructions further causes the one or more processing devices to identify a background scan trigger event from a set of background scan trigger events; and

wherein the set of background scan trigger events comprises reaching a timing threshold and reaching an I/O event limit.
12. (New) The memory device of claim 9, wherein identifying the background scan trigger event comprises:

receiving a notification of an I/O event;

determining that the I/O event is a read event or a write event; and

in response to the determining that the I/O event is the read event or the write event, determining that event tracking data exceeds an event count limit.
10. The computer-readable storage medium of claim 9, wherein identifying the background scan trigger event comprises:

receiving a notification of an I/O event;

determining that the I/O event is a read event or a write event; and

in response to the determining that the I/O event is the read event or the write event, determining that event tracking data exceeds an event count limit.
13. (New) The memory device of claim 9, wherein the CDF-based data is created from one or more histograms of error events.
11. The computer-readable storage medium of claim 7, wherein the CDF-based data is created from one or more histograms of error events.
14. (New) memory device of claim 9, wherein comparing the CDF-based data to the one or more background scan thresholds comprises:


determining a value of the CDF-based data at a specified point on the Y-axis; and

computing a difference between the determined value of the CDF-based data and a background scan limit.


determining a value of the CDF-based data at a specified point on the Y-axis; and

computing a difference between the determined value of the CDF-based data and a background scan limit.

13. The computer-readable storage medium of claim 7, wherein the comparing the CDF-based data to the one or more background scan thresholds comprises identifying where, on the Y-axis, the CDF-based data intersects with a background scan limit.
16. (New) The memory device of claim 9,


wherein the comparing the CDF-based data to the one or more background scan thresholds comprises:

fitting the CDF-based data to a function; and

computing a projection of the CDF-based data using the function.
14. The computer-readable storage medium of claim 7,

wherein the comparing the CDF-based data to the one or more background scan thresholds comprises:

fitting the CDF-based data to a function; and

computing a projection of the CDF-based data using the function.
17. (New) A method comprising:



determining, for a memory device, error stage statistics for depths of error recovery reached, in a recovery processes comprising multiple error recovery stages, during one or more of:

background scans,
standard I/O operations,
manufacturer tests, or
any combination thereof;

comparing the error stage statistics to one or more background scan thresholds; and

adjusting a background scan frequency of the memory device based on one of the comparisons.
15. A system comprising: a memory component; and one or more processors that perform operations comprising:

determining error stage statistics for depths of error recovery reached, in a recovery processes comprising multiple error recovery stages, during one or more of:

background scans;
standard I/O operations;
manufacturer tests; or
any combination thereof;

comparing the error stage statistics to one or more background scan thresholds; and

adjusting a background scan frequency based on one of the comparisons.
18. (New) The method of claim 17,
wherein the error stage statistics are determined from at least the standard I/O operations, wherein at least some of the standard I/O operations comprise performing a read operation 

wherein the error stage statistics are determined from at least the standard I/O operations, wherein at least some of the standard I/O operations comprise performing a read operation 

wherein adjusting the background scan frequency comprises changing a threshold for identifying a background scan trigger event, wherein the threshold for identifying the background scan trigger event comprises either:

a timing threshold, wherein the background scan trigger event occurs when a timer ends based on the timing threshold; or

an I/O event limit, wherein the background scan trigger event occurs when event tracking data reaches a threshold based on the I/O event limit.
17. The system of claim 15,
wherein adjusting the background scan frequency comprises changing a threshold for identifying a background scan trigger event, wherein the threshold for identifying the background scan trigger event comprises either:

a timing threshold, wherein the background scan trigger event occurs when a timer ends based on the timing threshold; or

an I/O event limit, wherein the background scan trigger event occurs when event tracking data reaches a threshold based on the I/O event limit.
20. (New) The method of claim 17, wherein identifying the background scan trigger event comprises:

receiving a notification of an I/O event; 

determining that the I/O event is a read event or a write event;

in response to the determining that the I/O event is the read event or the write event, adjusting event tracking data; and

determining that the adjusted event tracking data reached an event count limit.
18. The system of claim 17, wherein identifying the background scan trigger event comprises:


receiving a notification of an I/O event;

determining that the I/O event is a read event or a write event;

in response to the determining that the I/O event is the read event or the write event, adjusting event tracking data; and

determining that the adjusted event tracking data reached an event count limit.
21. (New) The method of claim 17, wherein error stage statistics comprises an average of numerical values corresponding to the error stages reached when performing a set of I/O operations.
19. The system of claim 15, wherein error stage statistics comprises an average of numerical values corresponding to the error stages reached when performing a set of I/O operations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136        

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136